            Case 1:18-cv-02551-AT Document 110 Filed 08/13/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF GEORGIA

                               ATLANTA DIVISION


DIEGO CERVANTES, Individually and )         Civil Action No. 1:18-cv-02551-AT
on Behalf of the Invesco 401(k) Plan )
and All Others Similarly Situated,   )      CLASS ACTION
                                     )
                         Plaintiff,  )      ORDER AWARDING ATTORNEYS’
                                     )      FEES, EXPENSES, AND INCENTIVE
      vs.                                   AWARD
                                     )
INVESCO HOLDING COMPANY              )
(US), INC., et al.,                  )
                                     )
                         Defendants. )
                                     )




4851-7049-8245.v1
              Case 1:18-cv-02551-AT Document 110 Filed 08/13/20 Page 2 of 5




         This matter came before the Court for hearing on August 7, 2020 (the

“Settlement Hearing”) on Class Counsel’s motion for an award of attorneys’ fees,

expenses, and Incentive Award for Plaintiff Diego Cervantes. ECF No. 100. The

Court having considered all matters submitted to it at the Settlement Hearing and

otherwise; and the Court having reviewed the supplemental materials submitted by

counsel in response to the Court’s questions at the Settlement Hearing (ECF No.

107); and it appearing that notice of the Settlement Hearing substantially in the form

approved by the Court was mailed to all Class Members who could be identified

with reasonable effort pursuant to the specifications of the Court; and the Court

having considered and determined the fairness and reasonableness of the award of

attorneys’ fees, expenses, and Incentive Award requested,

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

         1.         This Order incorporates by reference the definitions in the Amended

Settlement Agreement, dated April 1, 2020, ECF No. 93-1 (the “Settlement

Agreement”), and all capitalized terms not otherwise defined herein shall have the

same meanings as set forth in the Settlement Agreement.

         2.         The Court has jurisdiction to enter this Order and over the subject

matter of the Action and all parties to the Action, including all Class Members.



                                             -1-
4851-7049-8245.v1
              Case 1:18-cv-02551-AT Document 110 Filed 08/13/20 Page 3 of 5




         3.         Notice of Class Counsel’s motion for an award of attorneys’ fees,

expenses, and Incentive Award for Plaintiff was given to all Class Members who

could be identified with reasonable effort. The form and method of notifying the

Class of the motion satisfied the notice requirements of Rule 23 of the Federal Rules

of Civil Procedure, and due process; constituted the best notice practicable under the

circumstances; and constituted due, adequate, and sufficient notice to all Persons

entitled thereto.

         4.         Class Counsel are hereby awarded attorneys’ fees of 33% of the

Settlement Amount, plus litigation expenses in the amount of $85,610.50, plus

interest at the same rate earned by the Settlement Fund, which sums the Court finds

to be fair and reasonable.

         5.         Plaintiff Diego Cervantes is awarded an Incentive Award of $5,000

from the Settlement Fund related to his representation of the Class.

         6.         The award of attorneys’ fees and expenses may be paid to Class

Counsel from the Settlement Fund immediately upon entry of this Order, subject to

the terms, conditions and obligations of the Settlement Agreement, which terms,

conditions, and obligations are incorporated herein.




                                            -2-
4851-7049-8245.v1
              Case 1:18-cv-02551-AT Document 110 Filed 08/13/20 Page 4 of 5




         7.         In making this award of attorneys’ fees and expenses to be paid from

the Settlement Fund, the Court has analyzed the factors considered within the

Eleventh Circuit and found that:

                    (a)   The Settlement has created a fund of $3,470,000 in cash,

pursuant to the terms of the Settlement Agreement, and Class Members will benefit

from the Settlement created by the efforts of Class Counsel;

                    (b)   The amount of attorneys’ fees awarded are fair and reasonable

and are consistent with fee awards approved in cases within the Eleventh Circuit

with similar recoveries;

                    (c)   Class Counsel have conducted the litigation and achieved the

Settlement with skill, perseverance, and diligent advocacy and are highly

experienced in the field of ERISA class action litigation;

                    (d)   Class Counsel undertook the Action on a contingent basis, and

have received no compensation during the Action, and any fee and expense award

has been contingent on the result achieved;

                    (e)   The claims against Defendants involve complex factual and legal

issues and, in the absence of settlement, would involve lengthy proceedings whose

resolution would be uncertain; and



                                              -3-
4851-7049-8245.v1
              Case 1:18-cv-02551-AT Document 110 Filed 08/13/20 Page 5 of 5




                    (f)   Over 8,000 copies of the Notice were mailed to potential Class

Members and nominees stating that Class Counsel would apply for attorneys’ fees

in an amount not to exceed 33% of the Settlement Amount, plus their litigation

expenses, and there were no objections to the requested attorneys’ fees and expenses.

         8.         Any appeal or any challenge affecting this Court’s approval regarding

any of the attorneys’ fees and expense applications shall in no way disturb or affect

the finality of the Judgment.

         9.         In the event that the Settlement is terminated or the Effective Date of

the Settlement otherwise fails to occur, this Order shall be rendered null and void to

the extent provided by the Settlement Agreement.

         10.        There is no just reason for delay in the entry of this Order, and

immediate entry by the Clerk of the Court is expressly directed.

         IT IS SO ORDERED.

 DATED: August 13, 2020
                                              THE HONORABLE AMY TOTENBERG
                                              UNITED STATES DISTRICT JUDGE




                                              -4-
4851-7049-8245.v1
